Citation Nr: 1206465	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an inner ear disorder.

4.  Entitlement to service connection for bilateral foot disorders.

5.  Entitlement to service connection for bilateral ankle disorders.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin


INTRODUCTION

The Veteran had active service from May 1978 to November 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2007 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office.  Jurisdiction over the claim was later transferred to the RO in Montgomery, Alabama.  

A hearing was held at the RO before the undersigned acting Veterans Law Judge in June 2011.  A copy of the transcript is of record. 

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377   (1993). 

In July 2007, the RO contacted the National Personnel Records Center (NPRC) and requested copies of the Veteran's service medical records.  Subsequently, in September 2007, the NPRC provided copies of the only records which they had on file for the Veteran, specifically copies of a service separation examination and a separation medical history, along with a record of vaccinations provided during service.  The NPRC noted that all other service medical records had been sent to the Florida Army National Guard recruiter at a particular address on October 30, 1989.  The RO wrote to that address twice and requested copies of the Veteran's active duty service medical records, but received no reply.

Later, in August 2009, the RO contacted the Florida Army National Guard State Archives and requested records for the Veteran.  See VA Memorandum dated December 2009.  In August 2009, the Florida National Guard reported that they were unable to identify the Veteran as a current or prior member of the Florida Army National Guard.

Significantly, however, all of the request letters from the RO to the Florida Army National Guard, as well as the August 2009 reply from the National Guard, only reference the Veteran's current name.  However, she did not take on the current name until 1999, which was subsequent to the date in 1989 when the NPRC reports that they transferred the active duty service medical records to the Florida Army National Guard.  In other words, it appears that no request was made to the Florida Army National Guard using either of the two other names which the Veteran used prior to 1999.  

In light of the foregoing, and in light of the importance of service medical records in a claim for service connection, the Board concludes that additional efforts to obtain the Veteran's service medical records from the Florida Army National Guard are required. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that she clarify whether she was ever actually a member of the Florida Army National Guard.  If so, she should be requested to provide pertinent data such as the dates of such service and the unit to which she was assigned.

2.  Thereafter, regardless of the Veteran's response, the RO should again contact the Florida National Guard Archives and request that a search be conducted for any service medical records.  The request should explain that the VA is seeking active duty service medical records which were forwarded to a Florida National Guard recruiter in 1989.  The request must specifically set forth all three names that have been used by the Veteran, as well as her date of birth and Social Security number.

3.  Thereafter, the RO should readjudicate the claim.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case. If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


